DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #17/305,955, filed on 09/06/2022.
Claims 1-29 are now pending and have been examined.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-2, 5-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bill, Pre-Grant Publication No. 2007/0010942 A1 in view of Addepalli, et al., Pre-Grant Publication No. 2015/0222708 A1 and in further view of Kennewick, et al., Patent No. 8,140,335 B2.
Regarding Claims 1, 2, 18, and 24, Bill teaches:
A communication system for a vehicle… comprising: 
a communication device in a vehicle equipped with said vehicular communication system (see at least [0041] and [0114] in which a communication system integrated with an in-vehicle navigation system is clearly described)
said communication device receiving an input from a vehicle system of the vehicle indicative of a service need of the vehicle, said communication device requests an input from a driver of the vehicle pertaining to a desired characteristic of a service provider that can address a need (see [0128], [0145], [0165], [0170]-[0171], [0186], and [0188] in which sensors detect service needs for the vehicle; see especially [0128] in which the system could detect that a “level of a gas tank becomes low,” as well as [0165] in which a predicted fuel need is based on current fuel levels, and [0171] in which system sensors detect passenger weights and identify service needs based on the sensor data; see also Figure 24 and [0184] in which the need is food and the user is shown characteristics that they can select such as distance away) 
wherein the input from the vehicle system is indicative of a low fuel level of the vehicle and wherein the service provider provides vehicle fueling service (claims 2, 18 and 24 only) (see [0128], [0145], [0165], [0170]-[0171], [0186], and [0188] in which sensors detect potential service needs for the vehicle including low fuel level; see also at least [0145] and [0148] in which the service providers identified are gas stations)
wherein, responsive to said communication device receiving the input from the driver, said vehicular communication system determines a plurality of service providers that can address the potential service need of the vehicle  (see [0128], [0145], [0165], [0170]-[0171], [0186], and [0188] in which sensors detect potential service needs for the vehicle, and also see Figure 24, [0128], [0143], [0148], [0165]-[0166], [0170], and [0186]-[0188] in which service providers are displayed that can address the potential need based on user input, especially [0128] and [0165] in which the suggestions are for fuel stops based on low fuel levels being detected)
wherein said communication device communicates to the driver a list of the determined plurality of service providers (see Figure 24, [0128], [0143], [0148], [0165]-[0166], [0170], and [0186]-[0188] in which service providers are displayed that can address the potential need based on user input)
wherein, responsive to the driver selecting a service provider from the communicated list, said vehicular communication system sets a navigation system of the vehicle to navigate to the selected service provider (see [0166]-[0167], and [0184]; see especially Figure 24 and [0165]-[0167] and [0184] in which multiple options can be given for such as a restaurant to set as a waypoint, and user input dictates which restaurant is selected from among at least two choices)
Bill, however, does not appear to specify:
said communication device requests an input from a driver of the vehicle pertaining to a desired characteristic of a service provider that can address the  service need of the vehicle
wherein the desired characteristic requested to be input by the driver comprises at least one selected from the group consisting of a food service at the service provider, a clean service provider, and a restroom at the service provider
responsive to said communication device receiving the input from the driver, said vehicular communication system determines a plurality of service providers that has the desired characteristic indicated by the input from the driver 
Addepalli teaches:
said communication device facilitates an input from a driver of the vehicle pertaining to a desired characteristic of a service provider that can address the  service need of the vehicle (see [0090]-[0093] in which a service need of a charging station is detected and the user has been prompted to put in their preferences for a charging station when the service is needed, such as having a restroom, and when the service need is detected the user is shown only those charging station options which have a restroom, and the user selects from those charging stations)
wherein the desired characteristic facilitated to be input by the driver comprises at least one selected from the group consisting of a food service at the service provider, a clean service provider, and a restroom at the service provider (see [0090]-[0093] in which a service need of a charging station is detected and the user has been prompted to put in their preferences for a charging station when the service is needed, such as having a restroom, and when the service need is detected the user is shown only those charging station options which have a restroom, and the user selects from those charging stations)
responsive to said communication device receiving the input from the driver, said vehicular communication system determines a plurality of service providers that has the desired characteristic indicated by the input from the driver  (see [0090]-[0093] in which a service need of a charging station is detected and the user has been prompted to put in their preferences for a charging station when the service is needed, such as having a restroom, and when the service need is detected the user is shown only those charging station options which have a restroom, and the user selects from those charging stations)
It would be obvious to one of ordinary skill in the art to combine Addepalli with Bill because Bill already teaches user preferences for suggested locations such as distance, time of day, and other such preferences, and characteristics of a service location such as safety and cleanliness would allow for the user to not only have their service needs met but be able to specify other factors important to them in having that need met.
Bill and Addepalli, however, does not appear to specify:
said communication device requests an input from a driver of the vehicle pertaining to a desired characteristic of a service provider that can address the  service need of the vehicle
wherein responsive to the request by said communication device for the input form the driver, said communication devices receives the input…
Bill does however teach display of service providers based on vehicle needs such as low fuel and teaches dynamic user input that includes indicators such as how busy the service provider is and distance from current location (see Figure 24, [0165]-[0167] and [0184]), and also teaches the user being able to input preferences for the type of and which service providers will be offered as options, as in [0144]-[0153], and Bill also teaches in [0105] and [0109] the user receiving a request to confirm a suggestion to which the user inputs a touch input or voice command, and Addepalli specifically teaches a user inputting a characteristic of a service provider that serves a service need of a vehicle, but not when being prompted in response to the navigation system receiving a service need input from the vehicle.  
Therefore, it would be obvious to one of ordinary skill in the art to combine said communication device requests an input from a driver of the vehicle pertaining to a desired characteristic of a service provider that can address the  service need of the vehicle and wherein responsive to the request by said communication device for the input form the driver, said communication devices receives the input…  with Bill and Addepalli because Bill already teaches dynamic user input for selecting service providers as waypoints based on such as displayed wait times or distances, and allows users to input and save preferences for service providers to be displayed under certain conditions and needs, as in [0144]-[0153], and Bill also teaches in [0105] and [0109] the user receiving a request to confirm a suggestion to which the user inputs a touch input or voice command and Addepalli specifically teaches a user inputting a characteristic of a service provider that serves a service need of a vehicle, but not when being prompted in response to the navigation system receiving a service need input from the vehicle, and allowing the system of Bill to also dynamically prompt the user to select a type of characteristic for a service provider for the currently identified service need would allow the user of Bill, who is already being prompted to confirm a selection, to make a dynamic determination of need just like they do for other situations such as distance away, wait times, and other characteristics for other situations similar to a vehicle service need, such as food or lodging, and the teachings of Addepalli already teach such inputs in that context, just not dynamically prompted.
Bill and Addepalli, however, does not appear to specify:
wherein responsive to said request by said communication device for the input from the driver, said communication device receives the input from the driver, and wherein the input comprises a voice command, a touch input
Kennewick teaches:
wherein responsive to said request by said communication device for the input from the driver, said communication device receives the input from the driver, and wherein the input comprises a voice command, a touch input (see Abstract, Figures 4-5, Column 3, line 29-Column 4, line 4, Column 7, lines 33-65, Column 23, lines 29-40, and Column 27, line 61-Column 28, line 48 in which the user uses touch or voice command inputs to dialogue with and make requests from the navigation system dynamically; see also especially Figure 5 and Column 27, line 61-Column 30, line 25 in which the system prompts the user for voice responses during the dialogue in order to refine the destination point) 
It would be obvious to one of ordinary skill in the art to combine Kennewick with Bill and Addepalli because Bill already teaches dynamic user input for selecting service providers as waypoints based on such as displayed wait times or distances, and allows users to input and save preferences for service providers to be displayed under certain conditions and needs, as in [0144]-[0153], and Bill also teaches in [0105] and [0109] the user receiving a request to confirm a suggestion to which the user inputs a touch input or voice command and Addepalli specifically teaches a user inputting a characteristic of a service provider that serves a service need of a vehicle, but not when being prompted in response to the navigation system receiving a service need input from the vehicle, and allowing the system of Bill to also dynamically prompt the user as taught by Kennewick to select a type of characteristic for a service provider for the currently identified service need would allow the user of Bill, who is already being prompted to confirm a selection, to make a dynamic determination of need just like they do for other situations such as distance away, wait times, and other characteristics for other situations similar to a vehicle service need, such as food or lodging, and the teachings of Addepalli already teach such inputs in that context, just not dynamically prompted.
**The Examiner notes that while it could be argued that Bill teaches the user being dynamically prompted for other reasons, such as to confirm a route as in [0105] and [0109], the examiner thought that Kennewick better taught the limitations and clearly shows the user being prompted for more than just a conformation, and therefore the third reference was used.**

Regarding Claims 5, 19, and 25, the combination of Bill, Addepalli, and Kennewick teaches:
the system of claim 1…
Bill further teaches:
wherein, after the vehicle system has been serviced at the selected service provider, said vehicular communication system requests a rating input from the driver of the vehicle to rate the service provider (see [0185]; the examiner notes that absent any type of particular rating in the limitation, feedback concerning performance is considered a “rating”)

Regarding Claims 6, 20, and 26, the combination of Bill, Addepalli, and Kennewick teaches:
the system of claim 1…
Bill further teaches:
wherein the input from the driver is an input by the driver in response to a prompt from said communication device (see Figures 23-24 and [0165]-[0167] and [0176]-[0185]) 
Addepalli teaches:
wherein the input from the driver pertaining to a desired characteristic is an input by the driver (see [0090]-[0093] in which a service need of a charging station is detected and the user has been prompted to put in their preferences for a charging station when the service is needed, such as having a restroom, and when the service need is detected the user is shown only those charging station options which have a restroom, and the user selects from those charging stations)
It would be obvious to one of ordinary skill in the art to combine Addepalli with Bill because Bill already teaches user preferences for suggested locations such as distance, time of day, and other such preferences, and characteristics of a service location such as safety and cleanliness would allow for the user to not only have their service needs met but be able to specify other factors important to them in having that need met.
Bill and Addepalli, however, does not appear to specify:
wherein the input from the driver pertaining to a desired characteristic is provided in response to a prompt from said communication device
Bill does however teach display of service providers based on vehicle needs such as low fuel and teaches dynamic user input that includes indicators such as how busy the service provider is and distance from current location (see Figure 24, [0165]-[0167] and [0184]), and also teaches the user being able to input preferences for the type of and which service providers will be offered as options, as in [0144]-[0153], and teaches prompting a user for a response in [0105] and [0109], and Addepalli specifically teaches a user inputting a characteristic of a service provider that serves a service need of a vehicle, but not when being prompted in response to the navigation system receiving a service need input from the vehicle.  
Therefore, it would be obvious to one of ordinary skill in the art to combine wherein the input from the driver pertaining to a desired characteristic is provided in response to a prompt from said communication device with Bill and Addepalli because Bill already teaches dynamic user input for selecting service providers as waypoints based on such as displayed wait times or distances, and allows users to input and save preferences for service providers to be displayed under certain conditions and needs, as in [0144]-[0153], and Addepalli specifically teaches a user inputting a characteristic of a service provider that serves a service need of a vehicle, but not when being prompted in response to the navigation system receiving a service need input from the vehicle, and allowing the system of Bill to also dynamically prompt the user to select a type of characteristic for a service provider for the currently identified service need would allow the user of Bill to make a dynamic determination of need just like they do for other situations such as distance away, wait times, and other characteristics for other situations similar to a vehicle service need, such as food or lodging, and the teachings of Addepalli already teach such inputs in that context, just not dynamically prompted.
Kennewick further teaches:
wherein the input from the driver pertaining to a desired characteristic is provided in response to a prompt from said communication device
(see Abstract, Figures 4-5, Column 3, line 29-Column 4, line 4, Column 7, lines 33-65, Column 23, lines 29-40, and Column 27, line 61-Column 28, line 48 in which the user uses touch or voice command inputs to dialogue with and make requests from the navigation system dynamically; see also especially Figure 5 and Column 27, line 61-Column 30, line 25 in which the system prompts the user for voice responses during the dialogue in order to refine the destination point, including Column 30, lines 25-39 in which the further prompting and dialogues regarding the destination can include regarding dynamic data such as traffic conditions, weather conditions, user preferences, events, etc.) 
It would be obvious to one of ordinary skill in the art to combine Kennewick with Bill and Addepalli because Bill already teaches dynamic user input for selecting service providers as waypoints based on such as displayed wait times or distances, and allows users to input and save preferences for service providers to be displayed under certain conditions and needs, as in [0144]-[0153], and Bill also teaches in [0105] and [0109] the user receiving a request to confirm a suggestion to which the user inputs a touch input or voice command and Addepalli specifically teaches a user inputting a characteristic of a service provider that serves a service need of a vehicle, but not when being prompted in response to the navigation system receiving a service need input from the vehicle, and allowing the system of Bill to also dynamically prompt the user as taught by Kennewick to select a type of characteristic for a service provider for the currently identified service need would allow the user of Bill, who is already being prompted to confirm a selection, to make a dynamic determination of need just like they do for other situations such as distance away, wait times, and other characteristics for other situations similar to a vehicle service need, such as food or lodging, and the teachings of Addepalli already teach such inputs in that context, just not dynamically prompted.


Regarding Claims 7, 21, and 27, the combination of Bill, Addepalli, and Kennewick teaches:
the system of claim 1…
Bill further teaches:
wherein the said communication device determines the list of the determined plurality of service providers responsive at least in part to ratings of the service providers of the determined plurality of service providers (see [0185] which states “as a result of receiving user feedback, a database of conditions may be updated to reflect users’ experiences as they are traveling.  The database may, in turn, be used to suggest intermediate points-of-interest responsive to the conditions indicated in the database”)

Regarding Claims 8, 22, and 28, the combination of Bill, Addepalli, and Kennewick teaches:
the system of claim 1…
Bill further teaches:
wherein said communication device determines the list of the determined service providers responsive at least in part to driving conditions (see [0177]-[0183] and [0186]-[0188] which includes driving conditions as a consideration for suggesting service providers)

Regarding Claims 9, 23, and 29, the combination of Bill, Addepalli, and Kennewick teaches:
the system of claim 1…
Bill further teaches:
wherein said communication device determines the list of the determined service providers responsive at least in part to the degree of the service need of the vehicle (see [0165] in which in which degree of need, such as how much gas is left and how much corresponding distance can be traveled, is a consideration in which service provider is suggested)  

Regarding Claim 10, the combination of Bill, Addepalli, and Kennewick teaches:
the system of claim 1
Bill further teaches:
wherein, responsive to said vehicular communication system determining that the vehicle is at a location where the driver would have a particular experience, said communication device communicates a survey to the driver and receives a reply from the driver (see [0185])
wherein, responsive to the survey reply from the driver, said vehicular communication system wirelessly communicates survey results to a remote server (see [0118] and [0185])

Regarding Claim 11, the combination of Bill, Addepalli, and Kennewick teaches:
the system of claim 10
Bill further teaches:
wherein, responsive to said communication system determining that the vehicle is at one of (i) a gas station, (ii) a store and (iii) a restaurant, said communication device communicates a survey to the driver to have the driver rate the one of (i) a gas station, (ii) a store and (iii) a restaurant (see at least [0185])

Regarding Claim 12, the combination of Bill, Addepalli, and Kennewick teaches:
the system of claim 10
Bill further teaches:
wherein said communication system determines that the vehicle is at a location where the driver would have a particular experience in response to a GPS system of the vehicle that determines the current geographical location of the vehicle (see [0185] in which the system detects the amount of time and the location of the service and determines an amount of time it should have taken for the experience, and [0114]-[0116] in which the location detection services include GPS)

Regarding Claim 15, the combination of Bill, Addepalli, and Kennewick teaches:
the system of claim 1
Bill further teaches:
wherein said communication device comprises a component of the vehicle (see [0048]-[0050] and [0113]-[0114] in which the client system is an on-board navigation system of the vehicle that communicates with another remote system)

Regarding Claim 16, the combination of Bill, Addepalli, and Kennewick teaches:
the system of claim 1
Bill further teaches:
wherein said communication device comprises a mobile communication device of the driver of the vehicle (see [0042]-[0044] and [0142] in which the client system can be a mobile phone with an application communicating with the mapping/navigation system) 

Regarding Claim 17, the combination of Bill, Addepalli, and Kennewick teaches:
the system of claim 1
Bill further teaches:
wherein said communication device comprises a component of a vehicle-to-infrastructure communication system (see Figures 11 and 18, [0048]-[0050], [0113]-[0114], [0118], and [0157])


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bill, Pre-Grant Publication No. 2007/0010942 A1 in view of Addepalli, et al., Pre-Grant Publication No. 2015/0222708 A1 and in further view of Kennewick, et al., Patent No. 8,140,335 B2 and in further view of Chen, et al., Pre-Grant Publication No. 2018/0272965 A1.
Regarding Claim 3, the combination of Bill, Addepalli, and Kennewick teaches:
the system of claim 1
Bill, Addepalli, and Kennewick, however, does not appear to specify:
wherein the input from the vehicle system is indicative of low tire pressure of the vehicle, and wherein the service providers provide tire service 
Chen teaches:
wherein the input from the vehicle system is indicative of low tire pressure of the vehicle, and wherein the service providers provide tire service (see at least [0022] in which low tire pressure is detected by the vehicle system and the driver is notified and shown nearby service providers that could take care of the service)
It would be obvious to one of ordinary skill in the art to combine Chen with Bill,  Addepari, and Kennewick because both Bill and Addepari already teach a vehicle system detecting a service need and teach a list of service providers shown to the user in response to the detecting, and low tire pressure would be an important service need to detect when a user is driving, especially since quick detection could prevent a flat tire.  


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bill, Pre-Grant Publication No. 2007/0010942 A1 in view of Addepalli, et al., Pre-Grant Publication No. 2015/0222708 A1 and in further view of Kennewick, et al., Patent No. 8,140,335 B2 and in further view of Akavaram, et al., Pre-Grant Publication No. 2016/0117926 A1.
Regarding Claim 4, the combination of Bill, Addepalli, and Kennewick teaches:
the system of claim 1
Bill, Addepalli, and Kennewick, however, does not appear to specify:
wherein the desired characteristic input from the driver comprises a safe service provider  
Avakaram teaches:
wherein the desired characteristic input from the driver comprises a safe service provider (see at least [0064] in which user input of a characteristic includes safety and the navigation system dynamically chooses a parking spot that fits their service need and has the desired characteristic)
It would be obvious to one of ordinary skill in the art to combine Akavaram with Bill, Addepalli, and Kennewick because Bill already teaches user preferences for suggested locations such as distance, time of day, and other such preferences, and characteristics of a service location such as safety and cleanliness would allow for the user to not only have their service needs met but be able to specify other factors important to them in having that need met.


Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bill, Pre-Grant Publication No. 2007/0010942 A1 in view of Addepalli, et al., Pre-Grant Publication No. 2015/0222708 A1 and in further view of Kennewick, et a., Patent No. 8,140,335 B2 and in further view of Liu, Pre-Grant Publication No. 2011/0087427 A1.
Regarding Claim 13, the combination of Bill, Addepalli, and Kennewick teaches:
the system of claim 10
Bill, Addepalli, and Kennewick, however, does not appear to specify:
wherein, responsive to said communication system determining that the vehicle is at a location where the driver would have a particular experience, said communication device communicates other survey results to the driver of the vehicle before the driver exits the vehicle
Liu teaches:
wherein, responsive to said communication system determining that the vehicle is at a location where the driver would have a particular experience, said communication device communicates other survey results to the driver of the vehicle before the driver exits the vehicle (see [0045]-[0048] in which ratings are user generated and can be changed by the users, and [0152] in which the ratings are displayed to users before they exit the vehicle) 
It would be obvious to one of ordinary skill in the art to combine Liu with Bill, Addepalli, and Kennewick because Bill already teaches receiving and storing feedback for service providers and using the feedback for further suggestion as well as direct user input, and displaying the feedback to other users would allow for the users to make their own decisions based on the feedback instead of just relying on the system to interpret the feedback.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bill, Pre-Grant Publication No. 2007/0010942 A1 in view of Addepalli, et al., Pre-Grant Publication No. 2015/0222708 A1 and in further view of Kennewick, et al., Patent No. 8,140,335 B2 and in further view of Official Notice.
Regarding Claim 14, the combination of Bill, Addepalli, and Kennewick teaches:
the system of claim 10
Bill, Addepalli, and Kennewick, however, does not appear to specify:
wherein, responsive to the survey reply from the driver, said communication system locally stores survey results in a memory device of said communication system, and later wirelessly communicates the survey results to the remote server
However, the Examiner takes Official Notice that it is old and well known in the computer arts to gather data locally and then send the data in batch to a remote location for storage.  This is done in the mobile device arts using local caches and remote databases as well as in the banking industry in which transaction data is collected and sent in batches.
	Therefore, it would be obvious to one of ordinary skill in the art to combine wherein, responsive to the survey reply from the driver, said communication system locally stores survey results in a memory device of said communication system, and later wirelessly communicates the survey results to the remote server with Bill,  Addepalli, and Kennewick because Bill already teaches both local and remote storage as well as the storage of the feedback in the database, and storing it locally and then remotely would allow for the data to be delivered in batch from multiple sources as well as for transmission at optimal transmission times.  


Response to Arguments

Regarding the Double Patenting Rejection
The applicant has filed a Terminal Disclaimer and the double patenting rejection has been withdrawn.


Regarding the rejections based on 35 USC 103
The arguments have been considered but are moot in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.  



Conclusion
The following prior art references were not relied upon in this Office Action but is considered pertinent to the applicant’s invention:
Bickford, et al., Pre-Grant Publication No. 2004/0236504 A1- see at least [0070] in which voice or speech-to-text commands are used by the user to interact with the navigation system
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F, 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	

/LUIS A BROWN/Primary Examiner, Art Unit 3682